NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5305-16T4

MANUFACTURERS AND TRADERS
TRUST COMPANY,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

URBAN EDGE PROPERTIES, LP,
and LODI UE LLC,

          Defendants-Appellants/
          Cross-Respondents,

and

MUNICIPALITY OF LODI and
HUDSON PARK REALTY
ASSOCIATES, LP,

     Defendants-Respondents.
______________________________

                    Submitted November 26, 2018 – Decided December 3, 2018

                    Before Judges Sabatino, Haas and Sumners.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket No. C-
            000023-16.

            Jeffer, Hopkinson & Vogel, and Riker Danzig Scherer
            Hyland & Perretti LLP, attorneys for appellants/cross-
            respondents (David H. Altman, Bethany A. Abele,
            Michael R. O'Donnell, and Jorge A. Sanchez, on the
            briefs).

            Frank T. Luciano, attorney for respondent/cross-
            appellant Manufacturers and Traders Trust Company.

            Alan P. Spiniello, attorney for respondent Borough of
            Lodi, join in the brief of respondent Manufacturers and
            Traders Trust Company.

            Joseph J. Rotolo, attorney for respondent Hudson Park
            Realty Associates, LP, join in the brief of respondent
            Manufacturers and Traders Trust Company.

PER CURIAM

      Defendants Urban Edge Properties LP and Lodi UE LLC appeal from the

Chancery Division's June 13, 2017 and July 7, 2017 orders, partially granting

plaintiff Manufacturers Traders and Trust Company's motion for summary

judgment in this dispute over plaintiff's right to use a roadway located on

defendants' property. 1 We affirm.


1
  The trial court denied the portion of plaintiff's motion in which it sought a
declaration that it possessed an easement by prescription over the roadway, and
plaintiff has filed a cross-appeal challenging that determination. In a separate
June 13, 2017 order, the court denied defendants' motion for summary judgment.
                                                                        A-5305-16T4
                                       2
      All of the relevant facts underlying this matter are set forth in

comprehensive detail in the seventy-two-page written decision rendered by

Judge Robert P. Contillo on June 13, 2017. The parties are fully familiar with

these facts and, therefore, they will not be repeated here.

      Suffice it to say that a fifty-foot wide road, known as Bruan Place, lies at

the center of the controversy between the parties. Defendants own and operate

a shopping center on the property on which Bruan Place is also situated.

Plaintiff owns and operates a bank on an adjacent lot. The shopping center and

the bank are located on Essex Street in Lodi. Bruan Place intersects with Essex

Street and, for the past forty years, Bruan Place has provided the only means of

access from Essex Street to plaintiff's and defendants' properties.

      The parties had previously entered into licensing and maintenance

agreements under which, among other things, defendants permitted plaintiff 's

customers to use parking spaces in its shopping center. In November 2015,

defendants sought to raise the annual fees it charged plaintiff under these

agreements, and plaintiff balked at paying the new assessments. As a result,

defendants threatened to prevent plaintiff's employees and customers from using

Bruan Place to access the bank.




                                                                          A-5305-16T4
                                        3
      Plaintiff then filed a complaint against defendants, and sought a

declaration that it had the right to use Bruan Place because: (1) it held an implied

easement over the roadway because Bruan Place had been described in the deed

the original owner issued to plaintiff's predecessor in interest; (2) Bruan Place

was a dedicated street and, as such, was a recognized public thoroughfare

accessible to plaintiff and the public; and (3) it held an easement by prescription

over Bruan Place because it had used it for over three decades. Defendants

disagreed with plaintiff's contentions and, because the material facts were not in

dispute, the parties eventually filed cross-motions for summary judgment.

      In his thorough and thoughtful written opinion, Judge Contillo

meticulously considered the parties' competing arguments, made detailed

findings of facts in which he examined the chain of title for the properties all

the way back to 1949, and rendered sound legal rulings that were fully supported

by the governing case law. The judge found that the deed instruments created

an implied easement in plaintiff's favor over Bruan Place, and also ruled that

this means of ingress and egress from Essex Street to the parties' properties was

a dedicated public thoroughfare. However, Judge Contillo rejected plaintiff's

claim that it had an exclusive easement by prescription permitting it to control

access to Bruan Place.


                                                                            A-5305-16T4
                                         4
      Defendants have appealed the judge's determination that plaintiff was

vested with an implied easement over and through Bruan Place, and his finding

that this road was a dedicated thoroughfare.        In its cross-appeal, plaintiff

challenges the judge's denial of its request for a declaration that it held an

easement by prescription over Bruan Place. In their respective appellate briefs,

the parties have raised the same arguments that Judge Contillo exhaustively

considered in his seventy-two page written decision.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court, namely, the standard set forth in Rule 4:46-

2(c). Conley v. Guerrero, 228 N.J. 339, 346 (2017). Thus, we consider, as Judge

Contillo did, whether "the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013) (quoting

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995)). If there is no

genuine issue of material fact, we must then decide whether the trial court

correctly interpreted the law. Prudential Prop. & Cas. Co. v. Boylan, 307 N.J.

Super. 162, 167 (App. Div. 1998). We accord no deference to the trial judge's




                                                                            A-5305-16T4
                                         5
conclusions on issues of law and review issues of law de novo. Nicholas v.

Mynster, 213 N.J. 463, 478 (2013).

      We have considered the parties' contentions in light of the record and

applicable legal principles. We are satisfied that Judge Contillo properly fou nd

that plaintiff held an implied easement over Bruan Place, and that this road was

a dedicated public thoroughfare. The judge also correctly rejected plaintiff's

argument that it held an easement by prescription over the road. We therefore

affirm for the reasons expressed by Judge Contillo in his detailed written

opinion.

      Affirmed.




                                                                         A-5305-16T4
                                       6